Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6 are amended
Claims 9-10 are new

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 7-8 directed to a method of manufacturing a Coil Component non-elected without traverse.  Accordingly, claims 7-8 have been cancelled.

Allowable Subject Matter
Claims 1-6 and 9-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A coil component comprising: 
a core having an annular shape; 
a coil wound around the core; and 
an electrode terminal for mounting the coil component, the electrode terminal being connected to the coil and having a mounting surface, wherein 
the coil is formed by connecting a plurality of wire members, 
the electrode terminal has a recessed portion indented toward a back surface of the electrode terminal which is opposite to the mounting surface, and 
one of the plurality of  wire members of the coil is connected to the back surface of the electrode terminal which is opposite to a bottom portion of the recessed portion, and
an end surface transverse to a perimeter of one of the plurality of wire members of the coil is connected to the back surface  of the electrode terminal

Claim 6 recites, A coil component comprising: 
a core having an annular shape; 
a coil wound around the core; 
an electrode terminal for mounting the coil component, the electrode terminal being connected to the coil and having a mounting surface; and 
a case covering the core and the coil and having a hole portion on a bottom surface thereof, wherein 
the coil is formed by connecting a plurality of wire members, 29Attorney Docket No. 002000-MM0391 
the electrode terminal has a recessed portion indented toward a back surface of the electrode terminal which is opposite to the mounting surface, and the recessed portion of the electrode terminal is fitted and disposed in the hole portion of the case from the bottom surface side, and 
one of the plurality of  wire members of the coil is connected to the back surface  of the electrode terminal which is opposite to a bottom portion of the recessed portion, and
an end surface transverse to a perimeter of one of the plurality of wire members of the coil is connected to the back surface of the electrode terminal
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The relevant references are as follows:

(i) Lint (US 20120119864 A1) teaches that an inductive device, comprising:
a wound electronic component; a housing comprising a cavity with an opening; and a plurality of interface terminals disposed on sides of said housing; wherein the opening is directed towards one of said sides, thereby increasing at least one of creepage and/or clearance distance for the inductive device. (see Claim 1, Fig. 6).
(ii) Yan (US 20100007451 A1) teaches that a surface mount magnetic component assembly including a magnetic core having a side with a stepped external surface, a coil within the magnetic core, and terminal clips for making electrical connections to the ends of the coil. The ends of the coil extend through the stepped 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837